DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1 and 17 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 14/770,831 (filed on 12/4/2015).

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy, for the foreign priority, of Chinese Patent Application No. 201310064095.9 (filed on 2/28/2013), was received in the parent Application No. 14/770,831.

Information Disclosure Statement
No information disclosure statement has been filed in the present application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," “The present invention discloses,” etc. In the present application, the Abstract contains 2 instances of this type of language.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  
Claim 8 recites “and/or” in two instances, and it should be “at least one of A and B”, where A and B are the elements on which the term “and/or” operate; or it should be “and”; or it should be “or”; or any other similarly appropriate correction. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (U.S. Pub. No. 2006/0081653) (hereinafter “Boland”) in view of Mak (U.S. Pat. No. 4,919950) (hereinafter “Mak”).


Regarding claim 1, Boland teaches a programmable controlled intelligent cooking machine, (Fig. 1 - - programmable intelligent cooking machine is controlled by controller)

comprising an electrical control device and an automatic ingredient feeding device connected with the electrical control device; (Fig. 1 - - automatic feeding device 12 is connected with electrical control device 18)

wherein the automatic ingredient feeding device is adapted for receiving a standard package box with a plurality of compartments stocked with ingredients; (Para. 88 - - ingredient module 12 has plurality of compartments stocked with ingredients)

the ingredients comprise major ingredients and accessory ingredients, (Para. 88 - - ingredients comprise bulk, i.e. major, ingredients and other compartments containing minute amounts of ingredients, i.e. accessory ingredients)

the major ingredients and accessory ingredients are stocked respectively in individual compartments of the standard package box according to various cooking matching requirements; (Para. 143 - - each separate ingredient has a separate storage container with the associated components as described)

the electrical control device is adapted for receiving preset recipe command and sending corresponding control command according to the recipe command; (Fig. 1 - - controller 18 receives preset recipe command from server 30, and controller 18 sends corresponding control command according to the recipe command)

the automatic ingredient feeding device is adapted for providing major ingredients and accessory ingredients stocked in respective compartments of the standard package box according to a preset feeding sequence in the received corresponding control command; (Fig. 4, Para. 169 - - feeding device provides ingredients in respective compartments according to a preset feeding sequence that is checked by the controller)

the combinations of feeding sequence for each…dish can change. (Para. 164 - - changes can be made by user based on preferences and available ingredients)


But Boland does not explicitly teach Chinese dish

However, Mak teaches Chinese dish (Col. 4 Lines 22-25 - - Chinese cuisine)

Boland and Mak are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain automated systems to perform cooking functions.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Boland, by incorporating the above limitation(s) as taught by Mak.

One of ordinary skill in the art would have been motivated to do this modification in order to apply computer control to oriental or Chinese cuisine, as suggested by Mak (Col. 4 Lines 22-25 - - Chinese cuisine).



Regarding claim 2, the combination of Boland and Mak teaches all the limitations of the base claim(s).
Boland further teaches wherein the major ingredients and accessory ingredients of a Chinese dish are respectively placed in respective compartments of the standard package box, depending on whether the major ingredients and accessory ingredients can be put…at the same time; (Para. 89 - - some compartments may contain pre-prepared ingredients, where such ingredients would be put at the same time)

the major ingredients and accessory ingredients which can be put…at the same time may be stocked in the same compartment. (Para. 89 - - some compartments may contain pre-prepared ingredients, where such ingredients would be put at the same time)

Mak further teaches into a wok (Col. 4 Lines 22-25 - - wok is used)



Regarding claim 3, the combination of Boland and Mak teaches all the limitations of the base claim(s).
 Boland further teaches when a standard package box with four compartments is adopted to stock the major ingredients and accessory ingredients of a certain…dish, the major ingredients and accessory ingredients can be put into…in four groups at four different stages at most, thus the combinations of feeding sequence for each…dish may have up to 24 changes. (Para. 231 - - recipe can be comprised of various streams in certain proportions, where each streams are made up of varying number of ingredients, thus a four-group set will have up to four factorial, i.e. 24 changes; Para. 164 - - changes can be made by user based on preferences and available ingredients)

Mak teaches Chinese dish (Col. 4 Lines 22-25 - - Chinese cuisine)
Mak further teaches a wok (Col. 4 Lines 22-25 - - wok is used)


Regarding claim 4, the combination of Boland and Mak teaches all the limitations of the base claim(s).
Boland further teaches each standard package box is provided with an electronic tag; the recommended recipe program of each standard package box can be obtained by reading the information in the electronic tag for the programmable controlled intelligent cooking machine to use. (Para. 148 - - chip 42, i.e. electronic tag, signals to the controller by the stock level sensor; Para. 250 - - features can be added based on new ingredients becoming available; Claim 6 - - recipe is constrained, i.e. recommended, based on available ingredients)



Regarding claim 5, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches the programmable controlled intelligent cooking machine is adapted for running a recipe program programmed with any general recipe commands, interpreting the recipe program according to the command sequence and executing the corresponding feeding and cooking operations according to each command, thereby automatically achieving feeding and cooking process. (Fig. 1 - - controller 18 receives preset recipe command from server 30, and controller 18 sends corresponding control command according to the recipe command)



Regarding claim 6, the combination of Boland and Mak teaches all the limitations of the base claim(s).
Boland further teaches the programmable controlled intelligent cooking machine is a general-purpose programmable controlled…dish cooking machine, which is adapted for automatically completing…dish cooking process according to the recipe program programmed on a basis of vmmdal.0 general recipe commands; wherein the program specification of the accepted recipe program supports vmmdal.0 general recipe commands of automatic…dish cooking; (Fig. 1 - - controller 18 receives preset recipe command from server 30, and controller 18 sends corresponding control command according to the recipe command)

the recipe program programmed on the basis of the program specification runs by pipelined single task; and the programmable controlled intelligent cooking machine is adapted for interpreting the recipe program according to the command sequence. (Fig. 4, Para. 169 - - feeding device provides ingredients in respective compartments according to a preset feeding sequence that is checked by the controller, where sequence consists of pipelined single task) 

Mak teaches Chinese dish (Col. 4 Lines 22-25 - - Chinese cuisine)



Regarding claim 7, the combination of Boland and Mak teaches all the limitations of the base claim(s).

Mak further teaches a housing and a wok arranged inside of the housing, a wok working position controlling device, a wok lid and a wok lid controlling device; (Fig. 1,2 - - wok is controlled on device)

the wok working position controlling device is adapted for securing the wok and controlling the wok to rotate, so as to drive the wok to rotate to corresponding working position to perform corresponding operation; (Col. 4 Lines 22-25 - - wok is used)

the wok lid controlling device is adapted for controlling the wok lid to open or close the wok; (Col. 4 Lines 22-25 - - wok is used)

the wok working position controlling device and the wok lid controlling device are connected with the electrical control device, respectively, and perform corresponding operation according to the received control command. (Col. 4 Lines 22-25 - - wok is used)



Regarding claim 8, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches a human-computer interface connected with the electrical control device and/or comprises a network interface, wherein users may directly input recipe command via the human-computer interface, or directly call the recipe program stored in the cooking machine, and/or input recipe program via the network interface. (Fig. 1 - - customer interface 20 is a human-computer interface connected with control device 18 where users may directly input recipe command via interface 20)



Regarding claim 9, the combination of Boland and Mak teaches all the limitations of the base claim(s).
Mak further teaches when the recipe program is interpreted to execute a feeding command, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok working position controlling device is controlled to rotate the wok to a major ingredient feeding working position, and then the automatic ingredient feeding device is controlled to place the major ingredient stocked in corresponding compartment of a standard package box into the wok according to the feeding command. (Col. 4 Lines 22-25 - - wok is used)



Regarding claim 10, the combination of Boland and Mak teaches all the limitations of the base claim(s).

Mak further teaches when the wok is rotated to an ingredient feeding working position, the wok faces towards the automatic ingredient feeding device. (Fig. 1, 2 - - wok is turned so as to receive ingredients)



Regarding claim 11, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches ingredient feeding working position is a vertical position perpendicular to the horizontal plane. (Fig. 2 - - feeding mechanism is placed below the storage container and dispensing tube is placed below feeding mechanism, thereby making the ingredient feeding working position a vertical position perpendicular to the horizontal plane)



Regarding claim 12, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches the housing is arranged on the side wall with an ingredient chamber opening corresponding to the automatic ingredient feeding device, so as to enable the user to put a standard package box into the automatic ingredient feeding device. (Para. 108 - - storage module for ingredients is such that inventory operators can refill ingredient compartments housed within the housing of the storage module)



Regarding claim 13, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches the standard package box is provided with four compartments, six compartments or eight compartments. (Para. 143 - - each separate ingredient has a separate storage container with the associated components as described; Para. 231 - - recipe can be comprised of various streams in certain proportions, where each streams are made up of varying number of ingredients)



Regarding claim 14, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches the automatic ingredient feeding device is arranged right above…, the automatic ingredient feeding device comprises an ingredient feeding sub- controlling system, an ingredient receiving component, a releasing component and an ingredient feeding guide groove; (Fig. 1, 2 - - controller 18 receives preset recipe command from server 30, and controller 18 sends corresponding control command according to the recipe command by controlling ingredients dispensed via tube, i.e. feeding guide groove)

Boland further teaches the ingredient feeding sub-controlling system is connected with the electrical control device so as to receive major ingredient feeding control command, the ingredient receiving component and releasing component are used for receiving standard packaged ingredient and releasing the received ingredient to…along the ingredient feeding guide groove under the control of the ingredient feeding sub-controlling system. (Fig. 1 - - controller 18 receives preset recipe command from server 30, and controller 18 sends corresponding control command according to the recipe command)

Mak further teaches the wok (Col. 4 Lines 22-25 - - wok is used)



Regarding claim 15, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches the ingredient receiving component is an openable multi- compartment ingredient-dropping chamber, which is arranged corresponding to the multi-compartment standard package box with openings face to face and one to one correspondence; (Para. 143 - - each separate ingredient has a separate storage container with the associated components as described)

when the automatic ingredient feeding device is rotated 180 degrees overall by a turnover mechanism, the major ingredients and accessory ingredients originally stocked in the standard package box fall into the ingredient-dropping chamber under gravity. (Para. 99 - - gravity can be used as means to advance ingredients)



Regarding claim 16, the combination of Boland and Mak teaches all the limitations of the base claim(s). 
Boland further teaches the releasing component is adapted for actuating the door of the multi-compartment ingredient-dropping chamber; (Para. 124 - - controller actuates switches that dispense ingredients)

when the door of the chamber is opened, the major ingredients and accessory ingredients fall into the wok right below the chamber along the feeding guide groove under gravity. (Para. 99 - - gravity can be used as means to advance ingredients)
where claims 17-20 are method claims corresponding to the above


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119